internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl br5-plr-112772-00 date date number release date index number bank us-llc country a country b state a city a date a date b date c date d date e date f date g dear this is in reply to a private_letter_ruling request dated date a requesting rulings under sec_882 of the internal_revenue_code_of_1986 the code additional information supplementing the factual representations in the date a submission was provided in letters dated date b date c and date g the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination bank is an international banking institution that is incorporated under the laws of country a and that maintains branches representative offices and subsidiaries in country a and various other countries as of the date a date of bank’s submission bank operated a u s branch office in state a under a state a banking license through which bank represents it was engaged in the active_conduct_of_a_banking financing or plr-112772-00 similar_business in the united_states within the meaning of sec_1_864-4 of the income_tax regulations regulations bank represents that on or about date d it surrendered its state a banking license and cease the active_conduct_of_a_banking business within the u s for purposes of this ruling the phrases on or about date d and date d are used interchangeably to mean the date bank surrendered its state a banking license prior to terminating its u s banking business bank transferred certain assets including loans and securities booked at the u s branch to a branch in country b in its date b letter bank represents that its branch in country b is not a shell branch for the mere booking of assets and liabilities acquired and managed by bank outside of country b but is staffed by personnel who manage the country b assets and liabilities within country b bank represents in its supplemental letter dated date g that on or about date d bank established a wholly owned u s based limited_liability_company named us-llc that it treats as a disregarded_entity within the meaning of sec_301_7701-2 us-llc’s activities involve managing client funds advising clients on investment strategies and handling client trading activities bank represents that all of bank’s activities in the united_states have been conducted through us-llc since on or about date d and that us-llc’s activities have constituted a u s trade_or_business of bank since that time bank also represents however that such u s trade_or_business does not constitute the active_conduct_of_a_banking_financing_or_similar_business in the united_states within the meaning of sec_1_864-4 because none of us-llc’s activities consist of receiving deposits making loans to the public purchasing selling discounting or negotiating for the public on a regular basis notes drafts checks bills of exchange acceptances or other evidences of indebtedness issuing letters of credit to the public and negotiating drafts drawn on the letters providing trust services for the public or financing foreign exchange transactions for the public subsequent to the termination of its u s banking business a substantial part of the remainder of its worldwide business continues to consist of receiving deposits and making loans discounting guarantees and issuing letters of credit bank is a calendar_year accrual basis taxpayer and has filed a u s income_tax return for a foreign_corporation form 1120f with the internal_revenue_service center in city a to report income effectively connected with its u s banking trade_or_business for tax years prior to the tax years ending on date e bank represents that it was eligible for and made a timely filed election to use the fixed ratio under sec_1_882-5 to allocate interest_expense to its effectively_connected_income with respect to its u s branch banking operation bank further represents in its letter of date c that subsequent to closing its u s banking branch for years ending after date e bank will continue to report as effectively_connected_income all income from bank’s u s trade_or_business conducted through us-llc and all income and gains with respect to the securities and other assets acquired through the activities of bank’s former u s banking branch that were transferred on date d to its banking branch operation in country b plr-112772-00 requested ruling for the tax_year ending date e bank has requested that for purposes of sec_1_882-5 of the regulations the original timely election made by bank in its first eligible year to use the percent fixed ratio continue to apply for determining its u s - connected liabilities for the entire year even though bank ceased its u s branch banking operations on date d within the date e taxable_year sec_1_882-5 of the regulations provides rules for determining the amount of interest_expense of a foreign_corporation that is allocable under sec_882 of the code to income that is or is treated as effectively connected with the conduct_of_a_trade_or_business within the united_states under these rules a taxpayer must determine its worldwide liability-to-asset ratio sec_1_882-5 provides in relevant part a taxpayer that is a bank as defined in sec_585 without regard to the second sentence thereof may elect to use a fixed ratio of percent in lieu of its actual ratio a taxpayer that is neither a bank nor an insurance_company may elect to use a fixed ratio of percent in lieu of the actual ratio a bank as defined in sec_585 is a corporation that would otherwise meet the definition of a bank within sec_581 except for the fact that it is a foreign_corporation sec_581 provides in relevant part t he term bank means a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the district of columbia or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions bank has not represented that it is a_trust company or that a substantial part of its business in the united_states consists of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency accordingly it will only qualify as a bank within the meaning of sec_581 if it engages in the other activities prescribed by the statute code sec_585 by reference to sec_581 requires a substantial part of bank’s business in the united_states to involve receiving deposits and making loans and discounts and that bank be subject_to regulatory supervision and examination by a state or federal regulatory agency plr-112772-00 bank satisfied the definition of bank under sec_585 and met the definition since the date of its sec_1_882-5 election through the beginning of its taxable_year ending on date e and up until it surrendered its state a banking regulatory license on or about date d after bank relinquished its banking license bank was no longer permitted by the relevant bank regulatory authorities to take deposits in the united_states therefore although bank remained engaged in a u s trade_or_business for all of its taxable_year ended date e bank ceased to meet the definition of a bank within the meaning of sec_1_882-5 and by reference sec_585 on or about date d before the end of its taxable_year accordingly based on the facts and representations submitted after bank surrendered its state a banking license bank ceased to meet the definition of a bank for purposes of sec_1 c after date d income with respect to assets transferred prior to that date from bank’s former u s banking branch to its banking branch in country b continues to be treated as effectively connected with bank’s u s trade_or_business in the united_states under sec_864 and gains with respect to dispositions of such property within ten years of date d are treated as effectively connected with bank’s u s trade_or_business under sec_864 although bank remains engaged in a u s trade_or_business on or about date d income with respect to transferred securities as defined in sec_1_864-4 or sec_1_864-6 is not effectively connected with bank’s u s trade_or_business under sec_864 or sec_864 after date d because after that date bank is no longer engaged in the active_conduct_of_a_banking_financing_or_similar_business under sec_1_864-4 accordingly after date d the material_participation test under sec_1_864-4 for determining whether a security is attributable to a u s office no longer applies to any of bank’s securities that were originally attributable to bank’s u s banking branch office prior to the surrender of bank’s banking license sec_864 provides- treatment of certain deferred payments etc - for purposes of this title in the case of any income or gain of a nonresident_alien_individual or a foreign_corporation which- a is taken into account for any taxable_year but b is attributable to a sale_or_exchange of property or the performance of services or any other transaction in any other taxable_year the determination of whether such income or gain is taxable under sec_871 or sec_882 as the case may be shall be made as if such income or gain were taken into account in such other taxable_year and without regard to the requirement that the taxpayer be engaged_in_a_trade_or_business_within_the_united_states during the taxable plr-112772-00 year referred to in subparagraph a sec_864 provides- treatment of certain property transactions - for purposes of this title if- a any property ceases to be used or held for use in connection with the conduct_of_a_trade_or_business within the united_states and b such property is disposed of within years after such cessation the determination of whether any income or gain attributable to such disposition is taxable under sec_871 or sec_882 as the case may be shall be made as if such sale_or_exchange occurred immediately before such cessation and without regard to the requirement that the taxpayer be engaged_in_a_trade_or_business_within_the_united_states during the taxable_year for which such income or gain is taken into account since bank will not be engaged in a banking_financing_or_similar_business after date d interest_income with respect securities that were acquired with the material_participation of bank’s u s branch office in a year prior to the year ending date e will be income taken into account under sec_864 that is attributable to any other transaction in another year and therefore shall be treated as effectively connected with a trade_or_business of bank in the united_states under sec_864 for years ending after date e all interest_income with respect to securities acquired through bank’s u s branch office prior to date d shall be treated as effectively connected with a u s trade_or_business of bank in the same manner under sec_864 income with respect to all other assets acquired through bank’s u s trade_or_business prior to the year ending date e that also gave rise to effectively_connected_income gain_or_loss prior to their transfer to bank’s office in country b or elsewhere outside the united_states shall also be effectively connected with bank’s u s trade_or_business in the same manner under sec_864 for the year ending date e all u s source interest_income for the year with respect to securities that were acquired before date d but within the year with the material_participation of bank’s former u s banking office is effectively connected with bank’s u s trade_or_business under sec_864 and sec_1_864-4 for u s source interest and under sec_864 and sec_1_864-5 for foreign source interest_income gains or losses with respect to the disposition prior to date d of securities first transferred to bank’s banking branch in country b is effectively connected with bank’s banking_financing_or_similar_business under sec_864 and sec_1_864-4 because bank is no longer engaged in the active_conduct_of_a_banking financing plr-112772-00 or similar_business under sec_1_864-4 after date d as of that date all securities that were previously acquired with the material_participation of bank’s u s office prior to the surrender of bank’s banking license on date d and which were transferred to bank’s banking branch in country b shall be property that ceases to be used or held for use in connection with the conduct_of_a_trade_or_business within the united_states within the meaning of sec_864 accordingly income or gain with respect to the disposition within years of date d of such securities previously held for use in bank’s u s banking_financing_or_similar_business shall be treated as effectively connected with a u s trade_or_business of bank under sec_864 whether or not bank continues to operate an advisory or other u s trade_or_business that does not constitute a banking_financing_or_similar_business income or gain with respect to the disposition of other assets that gave rise to effectively_connected_income gain_or_loss that were transferred to bank’s offices in country b or elsewhere outside the united_states shall also be treated as effectively connected with bank’s u s trade_or_business under sec_864 because bank will be taxed after date d on interest_income with respect to assets that were originally acquired as part of a banking_financing_or_similar_business it will be necessary for bank to use either a percent fixed ratio or an actual ratio of its average worldwide liabilities to average worldwide assets in order to allocate an appropriate amount of deductible_interest expense against income that is treated as effectively connected with bank’s u s trade_or_business for the year ended date e sec_1_882-5 provides determination of total amount of u s -connected liabilities for the taxable_year general_rule the amount of u s -connected liabilities for the taxable_year equals the total value of u_s_assets for the taxable_year as determined under paragraph b of this section multiplied by the actual ratio for the taxable_year as determined under paragraph c of this section or if the taxpayer has made an election in accordance with paragraph c of this section by the fixed ratio sec_1_882-5 provides computation of total value of assets the total value of u_s_assets for the taxable_year is the average of the sums of the values determined under paragraph b of this section of u_s_assets for each u s asset value shall be computed at the most frequent regular intervals for which data are reasonably available in no event shall the value of any u s asset be computed less frequently than monthly beginning of taxable_year and monthly thereafter by a large_bank as defined in sec_585 and semi-annually beginning middle and end of taxable_year by any other taxpayer plr-112772-00 sec_1_882-5 and c do not provide for the determination of the total value of u_s_assets and u s -connected liabilities under split-year or pro_rata methods to arrive at combined total values for the full taxable_year rather a taxpayer’s elected method must be applied to its total value of u_s_assets for the entire taxable_year to determine its u s -connected liabilities no proration of assets is provided for in sec_1_882-5 to determine the u s -connected liabilities attributable to the period that bank met the definition of bank under sec_585 further sec_1 c requires that the actual ratio for the taxable_year or the fixed ratio be applied accordingly the regulations contemplate that the method used by a taxpayer under a proper election for determining the total value of u s -connected liabilities must be applied for an entire taxable_year requested ruling for its taxable_year ending date f bank requests that it be permitted to switch to the actual ratio method provided for in sec_1_882-5 to determine its u s - connected liabilities under sec_1_882-5 for taxable years beginning after date e bank can no longer use the percent fixed ratio method in determining its u s -connected liabilities because as of date d bank no longer satisfies the definition of a bank under sec_585 without regard to the second sentence thereof accordingly if bank does not change its original election from the fixed to the actual ratio bank will be required to use a fixed ratio of percent under the requirements sec_1_882-5 sec_1_882-5 provides in relevant part a n elected method must be used for a minimum of five years before the taxpayer may elect a different method to change an election before the end of the requisite five-year period a taxpayer must obtain the consent of the commissioner the commissioner will generally consent to a taxpayer’s request to change its election only in rare and unusual circumstances bank is not eligible to make a new election with respect to the computation of its u s -connected liabilities under sec_1_882-5 for the year ended date f without the consent of the commissioner although bank remains engaged in a u s trade_or_business it is no longer engaged in the active_conduct_of_a_banking_financing_or_similar_business however bank will continue to have income treated as effectively connected with a u s trade_or_business under sec_864 with respect to assets originally acquired and funded in a former banking_financing_or_similar_business accordingly bank needs to change its original election made under sec_1 c from the fixed ratio to the actual ratio of average worldwide liabilities to worldwide assets in order to allocate an appropriate amount of interest_expense plr-112772-00 associated with bank’s funding of its effectively_connected_income based solely on the facts and representations submitted bank shall allocate interest_expense under sec_1_882-5 in the manner provided below and subject_to the following conditions ruling number bank shall remain on the percent fixed ratio method for the entire taxable_year ending on date e since bank satisfied the definition of bank under sec_585 without regard to the second sentence thereof for a substantial part of the tax_year which included the beginning of the year this ruling is subject_to the following conditions at all times after date d including where indicated taxable years ending after date e interest_income taxable_year ended date e for the year ended date e interest_income with respect to securities as defined in sec_1 c v or b ii c that were attributable to bank’s u s office under sec_1_864-4 or sec_1_864-6 prior to the surrender of bank’s banking license on or about date d shall be effectively connected with bank’s u s trade_or_business under sec_864 and sec_864 for securities acquired in the year ending date e and treated as effectively connected with bank’s u s trade_or_business under sec_864 for securities acquired in years prior to the year ended date e and subject_to tax in the united_states under sec_882 interest_income taxable years after date e for all years ended after date e all interest_income with respect to securities that were attributable to bank’s u s office under sec_1_864-4 or sec_1 b ii b prior to the surrender of bank’s banking license on or about date d shall be treated as effectively connected with bank’s u s trade_or_business under sec_864 and subject_to tax under sec_882 other income income with respect to other assets transferred from the u s trade_or_business that were formerly acquired or used or held for use in the active_conduct of bank’s former banking_financing_or_similar_business shall be treated as effectively connected with bank’s u s trade_or_business under sec_864 and subject_to tax in the united_states under sec_882 sec_864 treatment all securities transferred from bank’s u s office to bank’s office in country b or elsewhere outside the united_states plr-112772-00 shall after date d be property that ceases to be used or held for use in connection with the conduct_of_a_trade_or_business within the united_states within the meaning of sec_864 securities that were attributable to bank’s u s office under sec_1_864-4 or sec_1_864-6 before date d that were originally booked outside the united_states shall be treated in the same manner after date d as securities transferred from bank’s u s banking office all other_property transferred to bank’s office in country b or elsewhere outside the united_states shall also be property that ceases to be used or held for use in connection with the conduct_of_a_trade_or_business within the united_states within the meaning of sec_864 as of the date of such transfer gains with respect to the disposition within years of date d of all assets transferred from bank’s u s office shall be treated as effectively connected with bank’s u s trade_or_business under sec_864 and subject_to tax under sec_882 losses on the disposition of such securities and other assets that cease to be held in connection with bank’s u s trade_or_business are treated as not effectively connected with bank’s u s trade_or_business_within_the_united_states under sec_864 and shall not enter into the determination of bank’s gross_income under sec_882 in addition losses with respect to such assets described in this paragraph shall not be allocable under sec_1_861-8 sec_865 or sec_882 as a deduction against bank’s effectively_connected_income ruling number for the year ended date f bank may switch to the actual ratio method prescribed in sec_1_882-5 in the manner provided in sec_1_882-5 subject_to all of the conditions described for the treatment of income gains and losses in ruling number above if bank does switch to the actual ratio for the taxable_year ending on date f bank must remain on such method for a minimum of five years and may not make a new election before the end of such requisite period without the consent of the commissioner or_his_delegate except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether income with respect to any security that gives rise to u s source income is subject_to tax under sec_881 or sec_1442 further bank did not request and no opinion is expressed concerning the u s tax treatment of bank under an income_tax treaty in force between country a and the united_states a copy of this letter must be attached to any income_tax return to which it is plr-112772-00 relevant including any previously filed return this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul epstein senior technical reviewer branch office of associate chief_counsel international
